Back to Form 10-Q [form10-q.htm]
Exhibit 10.10


STATE SETTLEMENT AGREEMENT


 
I. PARTIES
 
This Settlement Agreement ("State Settlement Agreement") is entered into between
the State of New York ("the State") and WellCare Health Plans, Inc.,
Comprehensive Health Management, Inc., Comprehensive Reinsurance, Ltd., Harmony
Behavioral Health, Inc., HealthEase of Florida, Inc., WellCare Prescription
Insurance, Inc., WellCare of Connecticut, Inc., WellCare of Florida, Inc.,
WellCare of Georgia, Inc., WellCare of New York, Inc., WellCare of Ohio, Inc.,
Harmony Health Plan of Illinois, Inc., and Harmony Behavioral Health IPA, Inc.
(collectively "WellCare"), hereinafter collectively referred to as "the
Parties."

 
II. PREAMBLE
As a preamble to this Agreement, the Parties agree to the following:
                A.        WellCare is a health maintenance organization ("HMO")
headquartered in Tampa, Florida, that services approximately 2.3 million members
enrolled in Medicare and Medicaid plans across the country.
B.         Relator Sean J. Hellein filed U.S. ex rel. Sean Hellein v. WellCare
Health Plans, Inc., et al., Case No. 8:06-cv-01079-T-30TGW (M.D. Fla.) on June
7, 2006.
C.         Relator Clark J. Bolton filed U.S. ex rel. Clark Bolton v. WellCare
Health Plans, Inc., et al., Case No. 8:07-cv-1909-T-30TGW (M.D. Fla.) on October
19, 2007 and State of Florida ex rel. Clark Bolton v. WellCare Health Plans,
Inc., et al., Case No. 2007-CA-2961 (Fla. 2d Cir.) (UNDER SEAL) on October 25,
2007.

 
1

--------------------------------------------------------------------------------

 
D.        Relator SF United Partners filed U.S. ex rel. SF United Partners v.
WellCare Health Plans, Inc., el al., Case No. 3:07cvl688 (SRU) (D. Ct.) (UNDER
SEAL), on November 15, 2007.
E.         Relator Eugene Gonzalez filed U.S. ex rel. Eugene Gonzalez v.
WellCare Health Plans, Inc., el al., Case No. CV 08 0723 (E.D.N.Y.) (transferred
to M.D. Fla. as Case No. 8:08- cv-1691-T-30-TGW), on February 21, 2008.
F.         The qui tam actions identified in Paragraphs B through E will be
referred to collectively as the "Civil Actions."
G.         On May 5, 2009, WellCare entered into a Deferred Prosecution
Agreement with the United States Attorney for the Middle District of Florida and
the Florida Attorney General's Office ("the Deferred Prosecution Agreement").
H.         WellCare will enter into a separate civil settlement agreement (the
"Federal Settlement Agreement") with the United States.
                I.          The State contends that WellCare submitted or caused
to be submitted claims for payment to the State's Medicaid Program ("Medicaid"),
42 U.S.C. §§ 1396-l396w-5.
                J.          The State contends that it has certain civil and
administrative causes of action against WellCare for engaging in the following
conduct from January 1, 2004 to June 24, 2010, or where a different period is
noted below, during that period:
1.           Between June 1, 2002 and October 31, 2007, knowingly concealed its
contractual obligation to pay behavioral health care services monies back to the
Florida Agency for Health Care Administration ("AHCA") and induced AHCA to grant
inflated premium increases by (a) falsely and fraudulently inflating actual
expenses incurred in providing behavioral health care services to Florida
 
2

--------------------------------------------------------------------------------

 
Medicaid recipients, through use of its subsidiary Harmony Behavioral Health
("HBH") and a contract providing for capitated premiums to HBH at a rate of 85%
regardless of actual medical costs expended, (b) using those improperly inflated
expenses in calculating the relevant medical loss ratio ("MLR") (the percentage
of every premium dollar spent on health care), (c) submitting those improperly
inflated expenses and/or improperly calculated loss ratios to AHCA, (d)
coordinating its billing practices with other entities to minimize chances of
detection by AHCA, and (e) retaining monies owed to AHCA;
2.           Manipulated WellCare's MLR by (a) creating a wholly-owned
reinsurance subsidiary that charged higher premiums to WellCare's affiliates
than those paid by WellCare to independent reinsurers in order to maintain
WellCare's premiums at higher levels than justified by WellCare's actual costs,
(b) counting reinsurance profit as a medical expense, (c) underreporting its
profit margin and misrepresenting its costs, (d) manipulating its Incurred But
Not Reported ("IBNR") (an actuarial estimate of claims which have not yet been
reported or paid, but are likely to be incurred within a certain time frame),
and (e) manipulating behavioral health MLR;
3.           Between October 1, 2003 and October 2007, knowingly concealed its
contractual and statutory obligations to pay monies back to state Medicaid
programs, including the Florida Healthy Kids program and the Illinois Medicaid
program, by (a) including false and fraudulent expenses in its reported MLR
calculations, (b) shifting and misallocating costs, including prepayment of
medical expenses for future years, (c) entering improper capitation and payment

 
3

--------------------------------------------------------------------------------

 
arrangements, (d) fraudulently increasing per member per month costs for
over-the-counter pharmacy benefits, and (e) retaining monies owned to the state
Medicaid programs;
4.           Falsified encounter data submitted to the state Medicaid programs;
5.           Knowingly concealed and retained overpayments received from state
Medicaid programs in violation of its contractual obligations to pay monies back
to the state Medicaid programs, including (a) overpayments for newborn Medicaid
premiums received by WellCare from AHCA between July 1, 2005 to October 31,
2005, (b) overpayments received by WellCare due to overstated membership in the
New York State Family HealthPlus program, and (c) overpayments received by
WellCare as a result of data or programming errors;
6.           Paid improper remuneration to physicians and Independent Practice
Associations ("IPAs"), and other providers through manual adjustments to service
funds and other means, in order to (a) induce the physicians and IPAs to upcode
or deny services to patients, (b) reward the physicians and IPAs for marketing
and switching patients to WellCare in violation of regulations, (c) enable IPAs
to maintain deceased members on the membership rolls and improperly billing and
collecting premium payments for months after the members' deaths, (d) reward
IPAs who terminate sick patients and send them to other health plans or IPAs,
(e) induce IPAs to make political contributions to WellCare's favored
candidates, and (f) sanction or terminate providers who fail to keep claims
payments below WellCare's desired threshold;

 
4

--------------------------------------------------------------------------------

 
7.           Engaged in sales and marketing abuses by (a) unlawfully
disenrolling certain Medicaid patients and by "cherrypicking" others, (b)
marketing in a manner designed to discriminate among potential enrollees on the
basis of such enrollees' health status or need for health services, (c)
improperly encouraging dual eligible beneficiaries to change their health plans
frequently in order to generate inflated commissions;
8.           Manipulated and falsely reported to the Centers for Medicare and
Medicaid Services ("CMS") and to states, the "grades of service" or similar
performance metrics of WellCare call centers and falsified appeals
documentation;
9.           Upcoded services, claims, and disease states by manipulating the
Risk Adjusted Payment System ("RAPS"), which is used by CMS to calculate the per
member per month ("PMPM") premium paid to health plans; and
10.         Operated a sham Special Investigations Unit ("SIU") that (a) failed
to perform its oversight responsibilities with respect to claims submitted to
Medicare and Medicaid providers and third party administrators, and claims
associated with its Medicare Part D Prescription Drug Plan, (b) used an improper
methodology to compute overpayments received by providers, thereby allowing
WellCare to seek excessive reimbursement from the providers, (c) failed to
provide the proper notification of settlements with providers regarding
overpayments to government agencies and to remit settlement funds to Medicaid
and Medicare programs in Florida, and (d) filing false and misleading fraud
prevention plans.

 
5

--------------------------------------------------------------------------------

 
The conduct described in this Paragraph II(J), except insofar as it may overlap
with the conduct and allegations set forth in Paragraphs III 5.k. and 5.1.
below, is herein referred to as the "Covered Conduct."
K.        Except as governed by the terms of the Deferred Prosecution Agreement
dated May 5, 2009 between WellCare and the U.S. Attorney's Office for the Middle
District of Florida and the Florida Attorney General's Office, this Agreement is
neither an admission of facts or liability by WellCare nor a concession by the
State that its allegations are not well founded.
L.        To avoid the delay, expense, inconvenience and uncertainty of
protracted litigation of these causes of action, the Parties mutually desire to
reach a full and final settlement as set forth below.

III. TERMS AND CONDITIONS
NOW,  THEREFORE,  in  reliance  on  the  representations
contained  herein  and   in consideration of the mutual promises, covenants and
obligations set forth in this Agreement, and for good and valuable consideration
as stated herein, the Parties agree as follows:

  1.   The Settlement Amount in this case shall consist of a fixed component and
a contingent component:

a.           Fixed Component:  WellCare shall pay to the United States and the
States that execute separate settlement agreements with WellCare to resolve
WellCare's potential state liability for the Covered Conduct (the "Medicaid
Participating States"), a collective total of $137.5 million (including the
federal share of $83,980,591.88 and state share of $53,519,408.12 (such state
share being the "Medicaid State Settlement Amount")), plus interest accruing
annually at 3.125%

 
6

--------------------------------------------------------------------------------

 
in four equal installments, not exceeding 36 months from the Effective Date of
the Federal Settlement Agreement.
(i)       Subject to Paragraph 33 of the Federal Settlement Agreement and
Paragraph 29 of this State Settlement Agreement, the first installment payment
of $34.375 million due under the Federal Settlement Agreement to the Federal
Government and the Medicaid Participating States shall be made by electronic
funds transfer pursuant to written instructions to be provided to WellCare by
the United States Department of Justice. Subject to Paragraph 33 of the Federal
Settlement Agreement and Paragraph 29 of this State Settlement Agreement, all
subsequent installment payments shall be made pursuant to the separate written
instructions to be provided to WellCare by the United States Department of
Justice and the National Association of Medicaid Fraud Control Unit's ("NAMFCU")
Team ("the State Team") acting on behalf of the Medicaid Participating States.
The first installment payment in the amount of $34.375 million plus accrued
interest shall be made within five (5) business days after the Effective Date of
the Federal Settlement Agreement as defined in Paragraph 31 ("Initial Fixed
Payment Date") of the Federal Settlement Agreement; the second installment in
the amount of $34.375 million plus accrued interest shall be made on or before
the one year anniversary of the Initial Fixed Payment Date; and the third
installment in the amount of $34.375 million plus accrued interest shall be made
on or before the two year anniversary of the Initial Fixed Payment Date; the
fourth and final installment payment

 
7

--------------------------------------------------------------------------------

 

in the amount of $34.375 million plus accrued interest shall be made on or
before the third year anniversary of the Initial Fixed Payment Date. Interest
shall begin to accrue as of December 22, 2010, when counsel for the United
States notified counsel for WellCare in writing that the Government had received
settlement authority from the United States Department of Justice. WellCare may
accelerate payments under the fixed component provision without penalty.
(ii)    WellCare shall execute a State Settlement Agreement in the form to which
WellCare and the State Team have agreed, or in a form otherwise agreed to by
WellCare and an individual State, with any State that executes such an
Agreement. The State shall constitute a Medicaid Participating State in this
Settlement Agreement provided this Settlement Agreement is executed by the State
and delivered to WellCare's attorneys within 60 days of when the State Team
sends out the unexecuted State Settlement Agreement to the potential Medicaid
Participating States. If this condition is not satisfied within 60 days,
WellCare's offer to resolve this matter with the individual State shall become
null and void absent written agreement between WellCare's attorneys and the
State Team to extend the 60 day period.
b.            Contingent Component:
(i)    In the event of a change in control (a "CIC," as defined below) prior to
completing payment of the entire Fixed Component of the Agreement, WellCare will
pay any outstanding amount due under the

 
 
 
8

--------------------------------------------------------------------------------

 
Fixed Component provision of the Agreement with a credit for any interest not
yet accrued or owing, and
(ii)      If within 36 months of the Effective Date of the Federal Settlement
Agreement there is a CIC for an amount equal to or greater than the aggregate
market capital value of WellCare common stock as existed as of the close of
market trading on the New York Stock Exchange (4:00 p.m. Eastern Daylight Time)
on June 24, 2010, WellCare will pay the United States and the Medicaid
Participating States an additional $35 million dollars within five (5) business
days of the CIC. For the purposes of this Paragraph and calculation, the
aggregate market capitalization value of WellCare on June 24, 2010 at the end of
the trading period (4 p.m. EDT) was $1,129,841,928.30, based on a closing price
of WellCare common stock of $26.63 on the New York Stock Exchange, multiplied by
42,427,410 issued and outstanding shares of WellCare's common stock that were
issued and outstanding as of June 24, 2010.
(iii) For purposes of this Paragraph, a CIC shall mean (A) the date of
acquisition of legal title of more than 50 percent of WellCare's then issued and
outstanding common stock by a person, entity or group (as such terms are defined
in Section 13(d)(3) of the Securities Exchange Act of 1934); (B) a merger,
reorganization, consolidation, or similar transaction resulting in a business
combination where WellCare shareholders before the transaction own less than 50
percent of the new entity, or a person, entity, or group own more than 50
percent of the shares of the new entity;

 
9

--------------------------------------------------------------------------------

 
or (C) a sale of substantially all of WellCare's assets to an unrelated third
party or unrelated third parties.    The additional amount to be paid,
collectively, to the United States and the Medicaid Participating States under
this contingency is $35 million dollars; the additional amount to be paid the
United States under this contingency is $21,377,636.00, and the additional
amount to be paid the Medicaid Participating States under this contingency is
$13,622,364.00.    WellCare will  provide the Medicaid Participating States,
through the NAMFCU, with written notice of the anticipated contingent payment at
least 30 days before a CIC.    After receiving  written notice of the
anticipated  contingent  payment from WellCare, the NAMFCU will provide WellCare
with written instructions for the transmittal of the contingent payment.
c.        The  total   portion  of
the  Settlement  Amount  paid   by  WellCare  in settlement for the Covered
Conduct for the State under the Fixed Component is $11,157,809.82, consisting of
a portion paid to the State under this Agreement and another portion paid to the
Federal Government as part of the Federal Settlement Agreement.  The individual
portion of the Medicaid State Settlement Amount allocated to the State under the
Fixed Component of this Agreement is the sum of $6,628,854.81, plus applicable
interest (the "State Amount").
               2.          Contingent upon the receipt of their appropriate
portion of the Medicaid State Settlement Amount, the Medicaid Participating
States will pay to relators, as soon as feasible after such receipt, agreed-upon
amounts that have been addressed via side letters to the Plaintiff-Relators in
the Civil Actions.

 
10

--------------------------------------------------------------------------------

 
3.         Upon receipt of the initial payment described in Paragraph 1 above,
the State shall promptly sign and file in the Civil Actions a consent to
dismissal through the Joint Stipulation of Dismissal filed pursuant to Paragraph
21 of the Federal Settlement Agreement or otherwise. The Parties agree that the
dismissal of the claims purportedly asserted on behalf of the Medicaid
Participating States in the Civil Actions shall be with prejudice as to the
State's claims identified as "Covered Conduct" in Paragraph J above and without
prejudice as to all other claims of the State in the Civil Actions. Furthermore,
the dismissals filed in the Civil Actions shall be subject to all of the terms
of this Agreement, including the timely payment of all Fixed and Contingent
Settlement Amounts.
4.         Subject to the exceptions in Paragraph 5 below, and in consideration
of the obligations of WellCare set forth in this Agreement, and conditioned upon
receipt by the State of its share of the Medicaid State Settlement Amount, the
State agrees to release WellCare from any civil or administrative monetary
causes of action that the State has for any claims submitted or caused to be
submitted for payment to the State Medicaid Program as a result of the Covered
Conduct.
5.        Notwithstanding any term of this Agreement, the State specifically
does not release any person or entity from any of the following liabilities:
a.            any criminal, civil, or administrative liability arising under
state revenue codes;
b.            any criminal liability not specifically released by this
Agreement;
c.            any civil or administrative liability that any person or entity,
including WellCare, has or may have to the State or to any individual consumers
or state program payors under any statute, regulation or rule not expressly
covered by the

 
11

--------------------------------------------------------------------------------

 
release in Paragraph 4 above, including but not limited to, any and all of the
following claims: (i) State or federal antitrust violations; (ii) Claims
involving unfair or deceptive acts and practices and/or violations of consumer
protection laws;
d.          any liability to the State (or its agencies) for any conduct other
than the Covered Conduct;
e.          any liability based upon obligations created by this Agreement;
f.           except as explicitly stated in this Agreement, any administrative
liability, including mandatory exclusion from the State's Medicaid Program;
g.          any liability for express or implied warranty claims or other
liability for defective or deficient products and services provided by WellCare;
h.          any   liability   for   personal   injury   or   property   damage   or   for   other
consequential damages arising from the Covered Conduct;
i.           any liability based on a failure to deliver items or services due;
j.           any liability of individuals;
k.          any claims or liabilities arising from the allegations against
WellCare or WellCare-affiliated defendants in any of the qui tam actions listed
in the letter to be written from the Department of Justice to WellCare pursuant
to Paragraph 6 j. of the Federal Settlement Agreement; and
1.          claims or liabilities arising from (i) WellCare's claims for payment
to the Hawaii Medicaid program for deceased beneficiaries, or (ii) services
provided to Medicaid beneficiaries for which the Hawaii Medicaid program paid
twice, once
                           
 
12

--------------------------------------------------------------------------------

 
 under a WellCare managed care contract, and again under a fee-for-service
program.
6.          In consideration of the May 5, 2009 Deferred Prosecution Agreement
with the United States, the State's Medicaid Fraud Control Unit agrees that it
shall not further criminally investigate, prosecute, or refer for prosecution or
criminal investigation to any agency, WellCare for the Covered Conduct.
7.          In consideration of the obligations of WellCare set forth in this
Agreement and the Corporate Integrity Agreement ("CIA") that WellCare will enter
into with the Office of the Inspector General of the United States Department of
Health and Human Services ("HHS-OIG") in connection with this matter, and
conditioned upon receipt by the State of its share of the State Medicaid
Settlement Amount, except as reserved in Paragraph 5, the State agrees to
release and refrain from instituting, recommending, directing or maintaining any
administrative action or claim seeking exclusion from the State's Medicaid
Program against WellCare for the Covered Conduct. Nothing in this Agreement
precludes the State from taking action against WellCare in the event that
WellCare is excluded or debarred by the federal government, or for conduct and
practices other than the Covered Conduct.
8.          WellCare waives and shall not assert any defenses it may have to
criminal prosecution or administrative action for the Covered Conduct, which
defenses may be based in whole or in part on a contention, under the Double
Jeopardy Clause of the Fifth Amendment of the Constitution or the Excessive
Fines Clause of the Eighth Amendment to the Constitution, that this Agreement
bars a remedy sought in such criminal prosecution or administrative action.
9.          In consideration of the obligations of the State set forth in this
Agreement, WellCare waives and discharges the State, its agencies, employees,
servants, and agents from

 
13

--------------------------------------------------------------------------------

 
any causes of action (including attorneys' fees, costs, and expenses of every
kind and however denominated) which WellCare has asserted, could have asserted,
or may assert in the future against the State, its agencies, employees,
servants, and agents, arising from the State's investigation and prosecution of
the Covered Conduct.
10.        During the course of negotiations of this Agreement, up to and
including the Effective Date of the Federal Settlement Agreement, WellCare has
provided numerous financial materials and disclosures (collectively "Financial
Statements"). The State has relied on the accuracy and completeness of those
Financial Statements in reaching this Agreement. WellCare warrants that the
Financial Statements were complete, and materially accurate, as of the date they
were produced to the United States or the State or publicly filed. The State
understands, however, that some of the Financial Statements provided by WellCare
included "forward-looking statements" within the meaning of Section 27A of the
Securities Act of 1933, as amended, and Section 21E of the Securities Exchange
Act of 1934, as amended ("Forward Looking Statements"). Accordingly, to the
degree that Forward Looking Statements were made in any Financial Statements,
WellCare warrants only to the State that such Forward Looking Statements were
made by WellCare in good faith and without actual knowledge that such Forward
Looking Statements were false or misleading. If the State learns of any material
nondisclosure or misrepresentation by WellCare on, or in connection with, the
Financial Statements, and if such nondisclosure or misrepresentation resulted in
the underreporting of WellCare's total net assets by $6,875,000 (5% of the
Settlement Amount) or more, the State may at its option pursue relief under this
Paragraph as follows: (a) the State will provide WellCare with written notice of
the nature of the Material Nondisclosure or Material Misrepresentation; (b)
within ten (10) calendar days of the date of the written notice, WellCare shall
provide the State,

 
14

--------------------------------------------------------------------------------

 
in writing, with any explanation it may have regarding the Material
Nondisclosure or Material Misrepresentation referenced in the written notice;
(c) if unsatisfied with WellCare's explanation, as determined in its sole and
absolute discretion, the State may file an action seeking relief under this
Paragraph in which the State shall bear the burden of establishing by a
preponderance of the evidence the Material Nondisclosure or Material
Misrepresentation. If the State files such an action and establishes, by a
preponderance of the evidence, a Material Nondisclosure or Material
Misrepresentation, then (i) the Settlement Amount shall be increased by one
hundred percent (100%) of the amount of the Material Nondisclosure or Material
Misrepresentation; (ii) the remaining unpaid principal portion of the Settlement
Amount shall become accelerated and immediately due and payable, with interest
at a simple rate of 5% from the Effective Date of this Agreement to the date of
the court finding, and at the Medicare interest rate (per 42 C.F.R. part
405.378) from the date of the court finding until the date of payment; (iii) the
State may offset the remaining unpaid balance of the Settlement Amount
(inclusive of interest) from any amounts due and owing to WellCare by any
department, agency, or agent of the State; and (iv) WellCare shall immediately
pay the State all reasonable costs incurred in the action seeking relief under
this Paragraph, including attorneys' fees and costs.
11.        In the event that the State chooses to pursue its remedies under
Paragraph 10 (concerning disclosure of assets) above, WellCare agrees not to
plead, argue, or otherwise raise any defenses under the theories of statute of
limitations, laches, estoppel, or similar theories, to any civil or
administrative claims that (a) are filed by the State within 90 calendar days of
written notification to WellCare that this Agreement has been rescinded, and (b)
relate to the Covered Conduct, except to the extent these defenses were
available on the Effective Date of this Agreement.

 
15

--------------------------------------------------------------------------------

 
 
12.        The amount that WellCare must pay to the State pursuant to Paragraph
1 above will not be decreased as a result of the denial of claims for payment
now being withheld from payment by the State's Medicaid Program, or any other
state payor, for the Covered Conduct; and, if applicable, WellCare agrees not to
resubmit to the State's Medicaid Program or any other state payor, any
previously denied claims, which denials were based on the Covered Conduct, and
agrees not to appeal or cause the appeal of any such denials of claims.
13.        WellCare shall not seek payment for any of the claims for
reimbursement to Medicaid covered by this Agreement from any health care
beneficiaries or their parents, sponsors, legally responsible individuals, or
third party payors based upon claims defined as Covered Conduct.
                14.        WellCare further agrees to the following:
a.      
     Unallowable   Costs   Defined:   All   costs   (as   defined   in   the   Federal
Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of
the Social Security Act, 42 U.S.C. §§ 1395-I395kkk and 1396-1396w-5; and the
regulations and official program directives promulgated thereunder) incurred by
or on behalf of WellCare, its present or former officers, directors, employees,
shareholders, and agents in connection with:
(i)        the matters covered by Federal Settlement Agreement, this
Agreement and the May  5,  2009, Deferred Prosecution Agreement between 
WellCare, the
United States, and the State of Florida;
(ii)       the United States' and the Medicaid Participating States' audit(s)
and civil and criminal investigation(s) of the matters covered by this
Agreement;
 
16

--------------------------------------------------------------------------------

 

(iii)      WellCare's    investigation,    defense,    and    corrective    actions
undertaken in response to the United States' and Medicaid Participating States'
audit(s) and civil and criminal investigation(s) in connection with the matters
covered by this Agreement (including attorney's fees);
(iv)      the   negotiation   and   performance   of  the   Federal   Settlement
Agreement and this Agreement and the May 5, 2009 Deferred Prosecution Agreement;
(v)       the payments WellCare makes to the United States and Medicaid
Participating  States  pursuant to the  Settlement Agreements  and  any payments
that WellCare may make to Relators, including costs and attorneys fees; and
(vi)      the negotiation of, and obligations undertaken pursuant to the CIA to:
(A)          retain an independent review organization to perform annual reviews
as described in Section III of the CIA; and
(B)          prepare and submit reports to the OIG-HHS, are unallowable costs
for government contracting purposes and under the Medicare Program, Medicaid
Program, TRICARE Program, and Federal Employees Health Benefits Program
("FEHBP") hereinafter referred to as "Unallowable Costs"). However, nothing in
this Paragraph 14.a.(vi) that may apply to the obligations undertaken pursuant
to the CIA affects the status of costs that are not allowable based on any other
authority applicable to WellCare.

 
17

--------------------------------------------------------------------------------

 

b.             Future Treatment of Unallowable Costs: Unallowable Costs shall be
separately determined and accounted for in non-reimbursable cost centers by
WellCare, and WellCare shall not charge such Unallowable Costs directly or
indirectly to any contracts with the United States or any State Medicaid
program, or seek payment for such Unallowable Costs through any cost report,
cost statement, information statement, or payment request submitted by WellCare
or any of its subsidiaries or affiliates to the Medicare, Medicaid, TRICARE, or
FEHBP Programs.
c.             Treatment of Unallowable Costs Previously Submitted for Payment:
WellCare further agrees that within 90 days of the Effective Date of this
Agreement it shall identify to applicable Medicare and TRICARE fiscal
intermediaries, carriers, and/or contractors, and Medicaid and FEHBP fiscal
agents, any Unallowable Costs (as defined in this Paragraph) included in
payments previously sought from the United States, or any State Medicaid
program, including, but not limited to, payments sought in any cost reports,
cost statements, information reports, or payment requests already submitted by
WellCare or any of its subsidiaries or affiliates, and shall request, and agree,
that such cost reports, cost statements, information reports, or payment
requests, even if already settled, be adjusted to account for the effect of the
inclusion of the unallowable costs. WellCare agrees that the United States, or
any State Medicaid program, at a minimum, shall be entitled to recoup from
WellCare any overpayment plus applicable interest and penalties as a result of
the inclusion of
such   Unallowable  Costs   on   previously-submitted   cost  reports,   information
 
18

--------------------------------------------------------------------------------

 

reports, cost statements, or requests for payment. Any payments due after the
adjustments have been made shall be paid to the United States or any State
Medicaid program, pursuant to the direction of the Department of Justice and/or
the affected agencies. The United States or any Medicaid Participating State,
reserves its rights to disagree with any calculations submitted by WellCare or
any of its subsidiaries or affiliates on the effect of inclusion of Unallowable
Costs (as defined in this Paragraph) on WellCare or any of its subsidiaries or
affiliates' cost reports, cost statements, or information reports.
d.            Nothing in this Agreement shall constitute a waiver of the rights
of the United States or any State Medicaid program to audit, examine, or
re-examine WellCare's books and records to determine that no Unallowable Costs
have been claimed in accordance with the provisions of this Paragraph.
              15.        WellCare expressly warrants that it has reviewed its
financial condition and that it is currently solvent within the meaning of 11
U.S.C. §§ 547(b)(3) and 548(a)(l)(B)(ii)(I), and shall remain solvent following
payment to the Medicaid Participating States of the Medicaid State Settlement
Amount.   Further, the Parties expressly warrant that, in evaluating whether to
execute this Agreement, the Parties (a) have intended that the mutual promises,
covenants, and obligations set forth herein constitute a contemporaneous
exchange for new value given to WellCare within the meaning of 11 U.S.C. §
547(c)(1), and (b) have concluded that these mutual promises, covenants and
obligations do, in fact, constitute such a contemporaneous exchange. Further,
the Parties warrant that the mutual promises, covenants, and obligations set
forth herein are intended to and do, in fact, represent a reasonably equivalent
exchange of value that is not

 
19

--------------------------------------------------------------------------------

 

intended to hinder, delay, or defraud any entity to which WellCare was or became
indebted to on or after the date of this transfer, within the meaning of 11
U.S.C. § 548(a)(1).
16.       In the event WellCare or any other party commences, within 91 days of
the Effective Date of this Agreement (defined below), or of any payment made
hereunder, any case, proceeding, or other action under any law relating to
bankruptcy, insolvency, reorganization or relief of debtors, (a) seeking to have
any order for relief of WellCare's debts, or seeking to adjudicate WellCare as
bankrupt or insolvent, or (b) seeking appointment of a receiver, trustee,
custodian or other similar official for WellCare for all or any substantial part
of its assets, WellCare agrees as follows:
a.            WellCare's obligations under this Agreement may not be avoided
pursuant to 11 U.S.C. §§ 547 or 548, and WellCare will not argue or otherwise
take the position in any such case, proceeding or action that: (i) WellCare's
obligations under this Agreement may be avoided under 11 U.S.C. §§ 547 or 548;
(ii) WellCare was insolvent at the time this Agreement was entered into, or
became insolvent as a result of the payment made to the State hereunder; or
(iii) the mutual promises, covenants and obligations set forth in this Agreement
do not constitute a contemporaneous exchange for new value given to WellCare;
b.            In the event that WellCare's obligations hereunder are avoided for
any reason, including, but not limited to, the exercise of a trustee's avoidance
powers under the Bankruptcy Code, the State, at its sole option, may rescind the
releases in this Agreement, and bring any civil and/or administrative claim,
action or proceeding against WellCare for the claims that would otherwise be
covered by the releases provided in this Agreement. If the State chooses to do
so, WellCare

 
20

--------------------------------------------------------------------------------

 

agrees that, for purposes only of any case, action, or proceeding referenced in
the first clause of this Paragraph, (i) any such claims, actions or proceedings
brought by the State (including any proceedings to exclude WellCare from
participation in the State's Medicaid program) are not subject to an "automatic
stay" pursuant to 11 U.S.C. Section 362(a) as a result of the action, case or
proceeding described in the first clause of this Paragraph, and that WellCare
will not argue or otherwise contend that the States' claims, actions or
proceedings are subject to an automatic stay; (ii) that WellCare will not plead,
argue or otherwise raise any defenses under the theories of statute of
limitations, laches, estoppel or similar theories, to any such civil or
administrative claims, actions or proceedings which are brought by the United
States or the State within 30 calendar days of written notification to WellCare
that the releases herein have been rescinded pursuant to this Paragraph, except
to the extent such defenses were available before the Effective Date of this
Agreement; and (iii) the State has a valid claim against WellCare in the amount
of its share of the Medicaid Settlement Amount plus applicable multipliers and
penalties and they may pursue their claims, inter alia, in the case, action or
proceeding referenced in the first clause of this Paragraph, as well as in any
other case, action, or proceeding; and
c.             WellCare acknowledges that its agreement in this Paragraph is
provided in exchange for valuable consideration provided in this Agreement.
17.       In the event that WellCare fails to pay any and all of the payments
(including both fixed and contingent components) owed pursuant to this Agreement
within 15 calendar days of
 
21

--------------------------------------------------------------------------------

 

the due date, WellCare shall be declared to be in "Default" of this
Agreement.  Furthermore, in the event of Default,
a.             any dismissals as to WellCare shall, at the State's option, be
null and void, and the Settlement Amount referenced in Paragraph 1 above, less
any payments already made, shall become immediately due and payable and shall
bear interest at the Medicare interest rate (per 42 C.F.R. part 405.378) as of
the date of Default until payment of the Settlement Amount is made in full.
b.             the State may at its option: 1) rescind its releases; 2) offset
the remaining unpaid balance of the Settlement Amount from any amounts due and
owing to WellCare by any department, agency, or agent of the United States or
Participating States at the time of Default; 3) reinstitute an action or actions
against WellCare; and 4) WellCare agrees not to contest any draw, offset, or
collection action undertaken by the State pursuant to this Paragraph, either
administratively or in any court.
c.              WellCare agrees to pay the State all reasonable costs of
collection and enforcement of this Agreement, including attorneys' fees and
expenses. In the event the State reinstitutes an action under this Paragraph,
WellCare expressly agrees not to plead, argue, or otherwise raise any defense
under the theories of statute of limitations, laches, estoppel, or similar
theories, to any civil or administrative claims, which: (a) are filed by the
State within 90 calendar days of written notification to WellCare that this
Agreement has been made a nullity, and (b) relates to the Covered Conduct,
except to the extent these defenses were available on the Effective Date of this
Agreement.

 
22

--------------------------------------------------------------------------------

 

d.            The State may exclude WellCare from  participating in  its
Medicaid program until WellCare pays the Settlement Amount and reasonable costs
as set forth above and in Paragraph 1, above. The State will provide written
notice of any such exclusion to WellCare. WellCare waives any further notice of
the exclusion under state law, and agrees not to contest such exclusion either
administratively or in any state or federal court. Reinstatement to program
participation is not automatic. If at the end of the period of exclusion
WellCare wishes to apply for reinstatement, WellCare must submit a written
request for reinstatement to the State in accordance with the provisions of
applicable state law. WellCare will not be reinstated unless and until the State
approves such request for reinstatement.
18.       The Parties each represent that this Agreement is freely and
voluntarily entered into without any degree of duress or compulsion whatsoever.
19.       WellCare agrees to cooperate fully and truthfully with this
Participating Medicaid State's investigation of individuals and entities not
released in this Agreement. Upon reasonable notice, WellCare shall encourage,
and agrees not to impair, the cooperation of its directors, officers, and
employees, and shall use its best efforts to make available, and encourage, the
cooperation of former directors, officers, and employees for interviews and
testimony, consistent with the rights and privileges of such individuals.
WellCare further agrees to furnish to the State, upon request, complete and
unredacted copies of all non-privileged documents, reports, memoranda of
interviews, and records in its possession, custody, or control concerning any
investigation of the Covered Conduct that it has undertaken, or that has been
performed by another on its behalf.    WellCare further agrees to provide
prompt, complete, and truthful
 
23

--------------------------------------------------------------------------------

 

testimony, certifications, and/or other non-privileged information, as required
by the States, necessary to identify or establish the location, authenticity, or
evidentiary foundation to admit into evidence documents in any proceeding
relating to matters within the Covered Conduct. WellCare shall be responsible
for all costs it may incur in complying with this Paragraph.
20.       Except as expressly provided to the contrary in this Agreement, each
Party to this Agreement shall bear its own legal and other costs incurred in
connection with this matter, including the preparation and performance of this
Agreement.
21.       Except as otherwise stated in this Agreement, this Agreement is
intended to be for the benefit of the Parties only, and by this instrument the
Parties do not release any liability against any other person or entity.
22.       Notice shall be given to the Medicaid Participating States through the
Executive Director of the National Association of Medicaid Fraud Control Units,
located at 2030 M Street N.W., 8th Floor, Washington, DC, 20036.
23.       Nothing in this Agreement constitutes an agreement by the State
concerning the characterization of the amounts paid hereunder for purposes of
the State's revenue code.
24.       In addition to all other payments and responsibilities under this
Agreement, WellCare agrees to pay all reasonable expenses and travel costs,
including reasonable consultant expenses, of the State Team. WellCare will pay
this amount by separate check made payable to the National Association of
Medicaid Fraud Control Units, after the Medicaid Participating States execute
their respective Agreements, or as otherwise agreed by the Parties.
               25.       This Agreement is governed by the laws of the State.
26.       The undersigned WellCare signatories represent and warrant that they
are authorized  as  a  result of appropriate corporate action  to  execute  this
Agreement.     The

 
24

--------------------------------------------------------------------------------

 

undersigned State signatories represent that they are signing this Agreement in
their official capacities and that they are authorized to execute this Agreement
on behalf of the State through their respective agencies and departments.
27.       The "Effective Date of this Agreement" shall be as follows: If no
Relator objects to or otherwise demands a hearing regarding this settlement, the
Effective Date shall be the date of signature of the last signatory to the
Agreement ("Effective Date of this Agreement"). For the purposes of this
Paragraph, the signatories to this agreement are the State and WellCare and its
counsel. For the purposes of this agreement, a Relator will be deemed to have
objected to the settlement if the Relator fails to sign and return the Federal
Settlement Agreement to the United States on the date specified by the U.S.
Department of Justice, as set forth in Paragraph 31 of the Federal Settlement
Agreement. Facsimiles of signatures shall constitute acceptable, binding
signatures for purposes of this Agreement. However, should any Relator object to
this settlement, or demand any hearing regarding this settlement, then the
Effective Date shall be the date on which the Court approves this settlement,
whether by oral pronouncement, written ruling, or otherwise, which settlement
includes an executed stipulation of dismissal of the Civil Actions. If any
Relator objects and the Court does not approve the settlement, this Agreement is
null and void and the Parties mutually release each other from any obligations
under this Agreement.
28.       Should any Relator object to this settlement, or demand any hearing
regarding this settlement, or should the Court for any other reason hold a
hearing regarding this settlement, then WellCare agrees that it will, at its own
expense, support any effort of the United States and the Medicaid Participating
States to defend the fairness, adequacy, and reasonableness of this settlement
including, as necessary, the filing of briefs, attendance at hearings, and
presentation of evidence.

 
25

--------------------------------------------------------------------------------

 

29.       In the event that any Relator asserts an objection or otherwise
demands a hearing regarding this settlement (see Paragraph 27 above), and the
District Court issues a ruling approving the settlement agreement and triggering
the Effective Date, WellCare shall pay the first installment payment plus
accrued interest (as described in Paragraph 1 .a.), and any other installment
payments that come due during the pendency of any appeals, into escrow in an
interest-bearing account for which the United States Attorney's Office for the
Middle District of Florida ("USAO"), or, at the USAO's discretion, the Clerk of
the United States District Court for the Middle District of Florida or other
USAO designee, shall serve as the escrow agent. The USAO or its designated
escrow agent shall hold all such installment payments plus accrued interest in
such escrow account. Funds held in escrow pursuant to this Paragraph shall not
be disbursed to the United States or any Medicaid Participating State until: (a)
the District Court presiding over the objection issues a ruling approving the
settlement agreement under § 3730(c)(2)(B) and overruling the objection of any
and all objecting Relators and the time for any party to appeal such ruling to
the U.S. Court of Appeals, or U.S. Supreme Courts runs without the timely filing
of a notice of appeal or petition of certiorari; or (b) in the event of a timely
appeal or petition of certiorari, the highest available court affirms the
approval of the settlement agreement and all time period for motions for
reconsideration or rehearing or for further appeals have expired. If any Court
sustains the objection of any Relator and any right of the United States and the
Medicaid Participating States to appeal has expired, the USAO shall direct that
the escrow agent return all funds plus accrued interest to WellCare within 5
business days of the entry of such order (or expiration of appeal date),
pursuant to written instructions to be provided by WellCare to the USAO, unless
WellCare directs the escrow agent otherwise in writing.
 
26

--------------------------------------------------------------------------------

 
30.       This Agreement shall be binding on all successors, transferees, heirs,
and assigns of the Parties.
31.       This Settlement Agreement constitutes the complete agreement between
the Parties with respect to this matter and shall not be amended except by
written consent of the Parties.
32.       This Agreement may be executed in counterparts, each of which shall
constitute an original, and all of which shall constitute one and the same
Agreement.

 
27

--------------------------------------------------------------------------------

 

STATE OF NEW YORK

 
By:
/s/ Monica J. Hickey-Martin
 
Dated:
March 2, 2011
 
 
 
Name:
Monica J. Hickey-Martin                        
Title:
Special Deputy Attorney General                         OFFICE OF THE ATTORNEY
GENERAL    

 
 
28

--------------------------------------------------------------------------------

 
 
 
 
 
WELLCARE HEALTH PLANS, INC.
 
 
By:
/s/ Timothy S. Susanin
 
Dated:
4/26/11
   
 
Name:
 
Timothy S. Susanin
                       
Title:
Senior Vice President, General Counsel
 
WellCare Health Plans, Inc.
       





By:
/s/ John C. Richter
 
Dated:
4/26/11
   
 
Name:
 
John C. Richter
                       
Title:
Vice President and Chief Litigation Counsel
 
WellCare Health Plans, Inc.
       





By:
/s/ L. Joseph Loveland  
Dated:
 April 26, 2011    
 
Name:
 
L. Joseph Loveland
                       
Title:
King & Spalding LLP
1180 Peachtree Street NE
Atlanta, Georgia 30309
Counsel to WellCare Health Plans, Inc.
       

 
 
 
29
 

--------------------------------------------------------------------------------

 
 
By:
/s/ Jonathan L. Diesenhaus
 
Dated:
4/26/11
               
Jonathan L. Diesenhaus
Hogan Lovells LLP
555 Thirteen Street, NW
Washington, DC 20004
Counsel to WellCare Health Plans, Inc.
     

 
 
By:
/s/ Gregory W. Kehoe  
Dated:
 April 26, 2011                
Gregory W. Kehoe
Greenberg Trauig LLP
Courthouse Plaza
Suite 100
625 East Twiggs Street
Tampa, Florida 33602
Counsel to WellCare Health Plans, Inc.
     

30